EACOMBK, Circuit Judge.
The relator is a girl of 17, who came here with her parents. She was examined by three of the official medical officers, who certified that she was feeble-minded. Thereupon the board of special inquiry examined her, and, basing their conclusion upon tlie certificate which was before them, found that this alien canje within tlie excluded classes, being a “feeble-minded person.” Act Feb. 20, 1907, c. 1134, § 2, 34 Stat. 898 (U. S. Comp. St. Supp. 1911, p. 500).
[1] Counsel for relator presents affidavits made by two physicians, who have visited her at Ellis Island, and who swear that in their opinion she is not feeble-minded, but-in perfect health, physically and mentally. Upon the strength of this, counsel asks for a reversal by this court of tlie decision of the board. The respondent has also- presented tlie report of an expert alienist physician, confirming tlie conclusions of the official examining surgeons, and stating the observations which induced his conclusion. That was wholly unnecessary. This court lias no authority to dispose of any such controversy. If relator’s counsel had taken the trouble to read tlie Immigration Act of 1907 before making his application, his clients might have been saved the expense of this futile examination and argument. By the tenth section of tlie act it is provided that a decision of the board of special inquiry, based upon the certificate of the examining medical officer, shall be final as to tlie rejection of aliens afflicted with any mental disability which would bring such alien within any of the classes excluded from admission under section 2. The courts cannot retry the question.
[2] Moreover, the petition for the writ is itself insufficient. It asserts that the alien was excluded by the board of special inquiry on the ground that she was not sufficiently mentally developed, and states that tlie petitioner, her father, believes she is in good health and is willing to provide for her. These averments indicate no reason why tlie finding of the board should be questioned. The petition then charges:
“That your petitioner has been informed and verily believes that all tlie acts and proceedings of the aforesaid board of inquiry were illegal, void, null, and wanting in jurisdiction in respect to said Kennie Arouowiess. and contrary to the rules, regulations, statutes, and Constitution of tlie United States.”
*846These allegations scrupulously avoid stating a single fact upon which it will be contended the board of special inquiry were without jurisdiction or acted illegally. Such general averments of legal conclusions, without the slightest indication of the facts on which they are predicated, have been held by the Supreme Court insufficient to support a writ of habeas corpus. Craemer v. Washington State, 168 U. S. 129, 18 Sup. Ct. 1, 42 L. Ed. 407. See, also, Low Wah Suey v. Backus, 225 U. S. 473, 32 Sup. Ct. 734, 56 L. Ed. 1165. If the government had moved on the petition itself to dismiss the writ, such relief would not have been inappropriate.
The writ is dismissed.